 

Exhibit 10.1



 [a1.jpg]

Obligor Number:

 

 COMMERCIAL CREDIT AGREEMENT  

 

 

EXECUTION VERSION   

Borrower Name:

 

Talon International,

Inc.

 

 







  

THIS COMMERCIAL CREDIT AGREEMENT (this “Agreement”) is entered into as of the
date set forth below between Talon International, Inc., a Delaware corporation
(“Borrower”), and Union Bank, N.A. (“Bank”) with respect to each and every loan
or other extension of credit simultaneously or hereafter made or to be made
available by Bank to Borrower that is not secured by real property and that is
not subject to any consumer-disclosure law or regulation (whether one or more,
collectively referred to herein as the “Loan”).

 

1. THE LOAN. Borrower hereby promises to pay to Bank, or its order, on the dates
indicated below, the outstanding amount of the Loan (including all outstanding
principal, all other outstanding obligations, liabilities and indebtedness, all
accrued interest, and all other costs, expenses, fees and charges due and
payable under this Agreement). The Loan includes the following credit
facilities:

 

1.1     Revolving Loan. Subject to the terms and conditions of this Agreement,
Bank will make advances to Borrower at Borrower’s request in an aggregate
principal amount at any one time outstanding not to exceed, together with the
aggregate undrawn face amount of all commercial or standby letters of credit
(“L/Cs”) issued by Bank at Borrower’s request and outstanding at such time, the
lesser of (a) $3,500,000 and (b) the Borrowing Base at such time (the “Revolving
Loan”). Such advances shall be used only to support Borrower’s working-capital
needs. Borrower may borrow, repay and reborrow all or any part of the Revolving
Loan, subject to the terms of this Agreement. Interest on the Revolving Loan
shall be payable monthly on the last day of each month, commencing on January
31, 2014. All advances must be requested not later than December 31, 2015, on
which date all unpaid principal of and accrued but unpaid interest on the
Revolving Loan shall be due and payable. Bank shall enter each amount borrowed
and repaid in Bank’s records, and such entries shall be deemed correct. The
omission of Bank to make any such entry shall not discharge Borrower from
Borrower’s obligation to repay in full with interest all amounts borrowed under
the Revolving Loan. If at any time the aggregate outstanding principal amount of
Borrower’s obligations to Bank under the Revolving Loan, including obligations
in respect of drawn and undrawn L/Cs, exceeds the amount permitted above,
Borrower shall immediately repay to Bank such excess.

 

1.1.1     L/C Sublimit. Bank shall issue, for the account of Borrower, in form
and under terms acceptable to Bank, one or more L/Cs in the aggregate undrawn
face amount at any one time outstanding not to exceed $1,000,000, each having an
expiry date (a) in the case of commercial letters of credit, not more than
ninety (90) days from its date of issuance but in no event later than ninety
(90) days following the termination date of the Revolving Loan and (b) in the
case of standby letters of credit, not more than three hundred sixty-five (365)
days from its date of issuance but in no event later than three hundred
sixty-five (365) days following the termination date of the Revolving Loan. Any
L/C that at Bank’s discretion is issued with an expiry date beyond any
limitation otherwise provided in this Agreement, and any unreimbursed draw under
an L/C, shall be deemed a utilization of the L/C sublimit provided for herein.

 

1.2     Term Loan. Subject to the terms and conditions of this Agreement, Bank
agrees to make a term loan (the “Term Loan”) to Borrower on or before December
31, 2013 in a single disbursement in an amount not to exceed $5,000,000. Amounts
repaid cannot be reborrowed. The Term Loan shall be used only to repay a portion
of Borrower’s existing indebtedness to CVC California, LLC. The outstanding
principal amount of the Term Loan shall be repaid in thirty-six (36) equal and
consecutive installments, in an amount sufficient to fully repay the principal
amount of the Term Loan by the maturity date, payable on the last day of each
month, commencing on January 31, 2014 and continuing thereafter through and
including December 30, 2016, on which date all unpaid principal of the Term
Loan, all accrued but unpaid interest thereon, and all other costs, expenses,
fees and other charges provided for in this Agreement shall become due and
payable. Interest on the Term Loan shall be payable monthly on the last day of
each month, commencing on January 31, 2013. Prepayments of the Term Loan shall
be permitted only as provided below. Any prepayments of the Term Loan shall be
applied to any amounts owing to Bank at the time of such prepayment, in
whichever order Bank may select.

  

 
1

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------



 

1.3     Interest Rate for Revolving Loan. The Revolving Loan shall bear interest
at a rate per annum equal to two and one-half percent (2.50%) in excess of the
Reference Rate (as hereinafter defined). As used in this Agreement, the
“Reference Rate” shall mean the per annum rate of interest announced by Bank
from time to time at its corporate headquarters as its “Reference Rate.” The
Reference Rate is an index rate determined by Bank from time to time as a means
of pricing certain extensions of credit and is neither directly tied to any
external rate of interest or index nor necessarily the lowest rate of interest
charged by Bank at any given time. Interest on the Revolving Loan shall be
calculated on the basis of a 360-day year, for actual days elapsed.

 

1.4     Interest Rate for Term Loan. The Term Loan shall bear interest at a rate
per annum equal to two and three-quarters percent (2.75%) in excess of the
Reference Rate. Interest on the Term Loan shall be calculated on the basis of a
360-day year, for actual days elapsed.

 

1.5     Minimum Advances. Borrower agrees that each advance under the Revolving
Loan shall be in a principal amount of not less than $50,000. Bank may charge a
fee for any advance in a lesser amount.

 

1.6     Prepayment. Amounts outstanding under this Agreement bearing interest at
a rate based on the Reference Rate may be prepaid in whole or in part at any
time. All prepayments shall include payment of accrued interest on the principal
amount prepaid and shall be applied to payment of interest before application to
principal. Any prepayment may result in Bank incurring additional costs,
expenses or liabilities.

 

1.7     Borrowing Base. As used in this Agreement, “Borrowing Base” shall mean
an amount equal to seventy-five percent (75%) of Eligible Accounts.

 

The term “Accounts” shall mean all presently existing and hereafter arising
accounts receivable, contract rights, chattel paper and rights to payment, and
all other forms of obligations, owing to Borrower or a Guarantor (as defined
below), payable in United States dollars (“Dollars”), arising out of the sale or
lease of goods or the rendition of services by Borrower or a Guarantor, whether
or not earned by performance, and any and all credit insurance, guaranties and
other security therefor, as well as all merchandise returned to or reclaimed by
Borrower or a Guarantor, and Borrower’s and all Guarantors’ books and records
relating to any of the foregoing.

 

The term “Eligible Accounts” shall mean those Accounts, net of finance charges,
in which Bank has a perfected first-priority security interest and that strictly
comply with all of Borrower’s and Guarantors’ representations and warranties to
Bank, but Eligible Accounts shall not include any Account:

 

(a)     with respect to which the account debtor is an officer, shareholder,
director, employee or agent of Borrower or a Guarantor;

 

(b)     with respect to which the account debtor is a subsidiary of, related to,
or affiliated or has common officers or directors with, Borrower or a Guarantor;

 

(c)     relating to goods placed on consignment, guaranteed sale or other terms
by reason of which the payment by the account debtor may be conditional;

 

(d)     that is not covered by credit insurance in form and substance, and
issued by an institution, satisfactory to Bank in its sole discretion;

 

(e)     with respect to which the account debtor is a Federal, state or local
governmental entity or agency, unless Bank, in its sole discretion, has agreed
to the contrary in writing and Borrower or a Guarantor, as applicable, if
necessary or desirable, has complied with the Assignment of Claims Act of 1940
or any applicable state statute or municipal ordinance of similar purpose and
effect with respect thereto;

 

(f)     with respect to which Borrower or a Guarantor is or may become liable to
the account debtor for goods sold or services rendered by the account debtor to
Borrower or a Guarantor;

 

(g)     with respect to which there is asserted a defense, counterclaim,
discount or setoff, whether well-founded or otherwise, except for those
discounts, allowances and returns arising in the ordinary course of Borrower’s
or a Guarantor’s business;

  

 
2

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT





--------------------------------------------------------------------------------



 

(h)     with respect to which the account debtor becomes insolvent, fails to pay
its debts as they mature or goes out of business, or that is owed by an account
debtor that has become the subject of a proceeding under any provision of the
United States Bankruptcy Code, as amended, or under any other bankruptcy or
insolvency law, including, but not limited to, any assignment for the benefit of
creditors or a formal or informal moratorium, composition or extension with all
or substantially all of its creditors;

 

(i)     owed by any account debtor with respect to which twenty-five percent
(25%) or more of the aggregate Dollar amount of its Accounts owed to any
combination of Borrower and/or Guarantors is not paid within ninety (90) days
from the date of the invoice;

 

(j)     that is included in the portion of the Accounts owed by any single
account debtor to any combination of Borrower and/or Guarantors that exceeds
fifteen percent (15%) of all of the Accounts;

 

(k)     that has not been paid within ninety (90) days from the date of the
invoice; or

 

(l)     that Bank otherwise deems ineligible in the exercise of its reasonable
discretion.

 

For the avoidance of doubt, no accounts receivable or other personal property of
Talon Zipper (Shenzhen) Co., Ltd., a Chinese limited liability company (“Talon
Shenzhen”), shall constitute Eligible Accounts.

 

2. STATEMENTS. Bank shall send to Borrower, at Borrower’s address set forth
below, a statement of amounts owed for each monthly period in which the Loan is
outstanding. If Borrower has any dispute concerning the monthly statement,
Borrower shall notify Bank in writing at the address shown on the statement
within fifteen (15) days after the statement mailing date, after which date,
unless so disputed, the statement shall be deemed correct.

 

3. FEES. Borrower shall pay to Bank (a) an upfront fee of $35,000 in respect of
the Revolving Loan and (b) an upfront fee of $50,000 in respect of the Term
Loan, in each case payable on the date of execution and delivery of this
Agreement.

 

4. GUARANTIES. The payment and performance of all indebtedness and other
obligations of Borrower to Bank are and shall be guaranteed by the entities
listed below (“Guarantors” and, together with Borrower, “Obligors”) pursuant to
the terms and conditions of one or more Continuing Guaranties (the “Guaranties”)
duly executed by Guarantors in favor of Bank and in form and substance
acceptable to Bank: Tag-It, Inc., a California corporation; Talon Technologies,
Inc., a California corporation; and Tag-It Pacific Limited, a Hong Kong limited
liability company (“Tag-It HK”). If at any time the assets of any other
subsidiary of Borrower (excluding Talon Shenzhen) constitute more than 10% of
the consolidated assets of Borrower and its subsidiaries, then Borrower will
cause that subsidiary (a) to execute and deliver to Bank a guaranty and a
security agreement, together with such other documents as Bank may request,
substantially similar to those provided by the existing Guarantors, and (b) take
such other action as Bank may request to perfect Bank’s security interest in
that subsidiary’s assets. Upon execution and delivery of a guaranty pursuant
hereto, each such subsidiary shall become a “Guarantor” hereunder, and its
guaranty shall constitute a “Guaranty” hereunder.

 

5. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants (and each
request for a disbursement of the proceeds of the Loan shall be deemed a
representation and warranty made on the date of such request) as set forth
below.

 

(a)     Each Obligor is duly organized and existing under the laws of the
jurisdiction of its organization and is duly qualified to conduct business in
each state or other jurisdiction in which its business is conducted.

 

(b)     The execution, delivery and performance of this Agreement, the
Guaranties, the security documents referred to in Section 6 below and the other
documents, instruments and agreements delivered by Obligors from time to time in
connection herewith and therewith (collectively the “Loan Documents”) are not in
conflict with the terms of any charter document, bylaws or other organizational
papers of any Obligor or with any law, indenture, agreement or undertaking to
which any Obligor is a party or by which any Obligor is bound or affected.

 

(c)     Each Obligor is properly licensed and in good standing in each state or
other jurisdiction in which such Obligor is doing business, and each Obligor has
complied with all laws and regulations affecting such Obligor, including without
limitation each applicable fictitious business name statute.

 

(d)     No Obligor is aware of any fact, occurrence or circumstance that (i)
such Obligor has not disclosed to Bank in writing and (ii) has, or could
reasonably be expected to have, a material and adverse effect on such Obligor’s
ability to perform its obligations under the Loan Documents to which it is
party.

  

 
3

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT





--------------------------------------------------------------------------------

 

(e)     No Obligor is engaged in the business of extending credit for the
purpose of, and no part of the Loan will be used directly or indirectly for,
purchasing or carrying margin stock within the meaning of Federal Reserve Board
Regulation U.

 

(f)     Each Guarantor and Talon Shenzhen are direct wholly owned subsidiaries
of Borrower. Borrower has no subsidiary, direct or indirect, whose assets
constitute more than 10% of the consolidated assets of Borrower and its
subsidiaries, other than Guarantors and Talon Shenzhen.

 

6. SECURITY DOCUMENTS. To secure the payment and performance of all indebtedness
and other obligations of Obligors to Bank, Obligors will execute and deliver to
Bank, in form and substance satisfactory thereto, the following documents: (a)
security agreements granting Bank a security interest in all personal-property
assets of Obligors, including without limitation all “Talon” and “Tekfit”
trademarks; (b) a security agreement granting Bank a security interest in 65% of
the equity interests in Talon Shenzhen; and (c) such other documents,
instruments and agreements as Bank may request to perfect, maintain the first
priority of and protect such security interests. Borrower and Talon Shenzhen
shall, within one hundred twenty (120) days after the date of execution of this
Agreement, complete all such action, including without limitation approval by
and registration with the competent authorities in the People’s Republic of
China, as requested by Bank with respect to the security interest specified in
clause (b) above.

 

7. CERTIFICATION. The individual signing on behalf of Borrower below certifies
that the officers listed as authorized signers in the authorization form
executed separately herefrom have been duly authorized by Borrower to enter into
the transactions contemplated by this Agreement, to sign all related documents,
instruments and agreements, to authorize others to request advances from Bank,
to authorize individuals to utilize Bank’s commercial lending on-line products
and services (the “Services”), if Borrower qualifies, and to take all actions
necessary to give effect thereto. Notwithstanding the designation of authorized
individuals to act for Borrower, Borrower authorizes Bank to advance funds upon
any request that Bank in good faith believes to be authorized or when the
proceeds are deposited to Borrower’s deposit account. Borrower may begin to use
the Services once Bank has received all documents, instruments and agreements
required by Bank. Borrower shall give written notice to Bank to cancel any of
the Services. Bank may terminate any waiver of fees for any Service in Bank’s
sole discretion, after written notice to Borrower, following sixty (60)
consecutive calendar days of non-usage of that Service by Borrower. Borrower is
solely responsible in all respects for any hardware, software and internet
service-provider that may be required for use of the Services. Bank’s terms and
conditions for the Services, and the schedules of fees for the Services, all as
published by Bank from time to time, shall govern Borrower’s use of the
Services.

 

8. COVENANTS. Borrower agrees, unless Bank otherwise consents in writing, so
long as the Loan or any commitment to make any advance under the Loan is
outstanding and until full and final payment of all indebtedness and other
obligations of Borrower owing to Bank, that Borrower will:

 

8.1 Financial Covenants.

 

Maintain or achieve in accordance with generally accepted accounting principles
(“GAAP”):

 

(a)     No incurrence of a loss after taxes for more than two consecutive fiscal
quarters, as reported at the close of each fiscal quarter.

 

(b)     A Fixed Charge Coverage Ratio of not less than 1.25:1.00 as of the close
of each fiscal quarter. As used herein, (i) “Fixed Charge Coverage Ratio” means
the ratio of (A) Adjusted EBITDA for the 12-month period ended as of the last
day of the quarter, divided by (B) scheduled payments of principal and interest
in respect of long-term indebtedness and capital leases during the 12-month
period following the last day of the quarter; and (ii) “Adjusted EBITDA” means
earnings before interest, taxes, depreciation, amortization and other noncash
items, less cash capital expenditures, cash taxes, and cash dividends,
distributions and stock redemptions.

 

(c)     Adjusted EBITDA of at least $2,750,000 as of the close of each fiscal
quarter, for the 12-month period ended as of the last day of the quarter.

 

All accounting terms used in this Agreement shall have the definitions given
them under GAAP, unless otherwise defined herein.

 

 
4

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT





--------------------------------------------------------------------------------

 

8.2     Notice of Certain Events. Give written notice to Bank within fifteen
(15) days after the occurrence of any of the following:

 

(a)     The commencement of any litigation or arbitration proceeding affecting
any one or more subsidiaries where the amount in controversy is $100,000 or
more.

 

(b)     Any material dispute arising between any one or more subsidiaries and
any government regulatory body or law-enforcement body.

 

8.3     Financial Reporting. Furnish to Bank:

 

(a)     Within twenty (20) days after the close of each calendar month, (i)
Obligors’ accounts receivable and accounts payable agings for such fiscal month,
in the form required by Bank, and (ii) a certificate with respect to the
Borrowing Base, in the form required by Bank, including without limitation
reporting in Microsoft Excel format of all “special buyer credit limits” and
“discretionary credit limits” applicable to each account debtor.

 

(b)     Within sixty (60) days after the close of each fiscal quarter,
Borrower’s unaudited balance sheet as of the close of such fiscal quarter, its
unaudited income and expense statement with supporting schedules, and its
unaudited statement of retained earnings for such fiscal quarter, all prepared
in consolidated form and in accordance with GAAP.

 

(c)     Within one hundred twenty (120) days after the close of each fiscal
year, a copy of Borrower’s statement of financial condition, including at least
its balance sheet as of the close of such fiscal year and its income and expense
statement and its retained earnings statement for such fiscal year, all prepared
in consolidated form and examined and prepared on an audited basis by
independent certified public accountants selected by Borrower and reasonably
satisfactory to Bank in accordance with GAAP, along with any management letter
provided by such accountants.

 

(d)     Concurrently with the furnishing of the financial statements required
under (b) and (c) above, a certification of compliance with all covenants under
this Agreement, executed by Borrower’s duly authorized officer, in a form
acceptable to Bank.

 

(e)     Prompt written notice to Bank of (i) any Event of Default (as defined
below) or breach under any of the terms or provisions of this Agreement or any
other Loan Document, (ii) any litigation that could reasonably be expected to
have a material and adverse effect on Borrower’s consolidated financial
condition and (iii) any other matter that has resulted in, or could reasonably
be expected to result in, a material and adverse change in Borrower’s
consolidated financial condition or operations.

 

(f)     Prior written notice to Bank of any change in (i) any Obligor’s officers
(or the equivalent), (ii) any Obligor’s name or jurisdiction of organization or
(iii) the location of a material portion of any Obligor’s assets.

 

(g)     Such other information and financial statements concerning any
subsidiary as Bank may reasonably request from time to time.

 

8.4     Bank Expenses. Pay or reimburse Bank for all costs, expenses and fees
incurred by Bank (a) in perfecting and protecting Bank’s security interests in
the collateral, (b) in preparing and documenting this Agreement and the other
Loan Documents, and all amendments and modifications hereto and thereto, and (c)
in all aspects of collection or enforcement of the Loan, including all
attorneys’ fees, including attorneys’ fees and expenses incurred in bankruptcy,
on appeal or in any alternative-dispute-resolution proceeding. All of such
costs, expenses and fees shall include a reasonable estimate of the allocated
costs and expenses of Bank’s in-house legal counsel and staff.

 

8.5     Existence. Maintain and preserve, and cause each subsidiary to maintain
and preserve, its existence, present form of business and all rights, privileges
and franchises necessary or desirable in the normal course of its business; and
keep, and cause each subsidiary to keep, all of its properties in good working
order and condition.

 

 
5

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT





--------------------------------------------------------------------------------

 

8.6     Insurance. Maintain and keep in force, and cause each subsidiary to
maintain and keep in force, insurance with companies acceptable to Bank and in
such amounts and types, including without limitation fire and public liability
insurance, as are usual in the businesses carried on by the Borrower and its
subsidiaries, or as Bank may reasonably request. Such insurance policies must be
in form and substance satisfactory to Bank. In the event that Borrower requests
Bank to issue a commercial letter of credit, Borrower will assure that marine
cargo insurance, in form and amount reasonably satisfactory to Bank and with
Bank named as a loss payee thereunder, is maintained for the shipment covered by
such commercial letter of credit. Borrower will (a) with respect to all Accounts
included in the Borrowing Base, at all times maintain accounts receivable
insurance (i) with terms substantially identical to those contained in the
accounts receivable insurance policy maintained by Borrower as of the date of
this Agreement and (ii) with a “Discretionary Credit Limit” and “Country Limits”
(as defined in the policy maintained by Borrower as of the date of this
Agreement) in amounts sufficient to cover (less a deductible of 10%) all account
debtors obligated on Accounts included in the Borrowing Base, (b) reaffirm to
Bank on each anniversary of the date of this Agreement that accounts receivable
insurance complying with the terms of this Agreement remains in full force and
effect for all Accounts included in the Borrowing Base and (c) notify Bank,
promptly upon becoming aware thereof, of any change in any of the policy terms
described in clause (a) above.

 

8.7     Books and Records. Maintain adequate books, accounts and records and
prepare all financial statements required hereunder, and cause each subsidiary
to do the same, in compliance with the regulations of any governmental
regulatory body having jurisdiction over Borrower or any of its subsidiaries or
any of their respective businesses; and permit, and cause each subsidiary to
permit, employees or agents of Bank at any reasonable time to inspect the assets
and properties of Borrower and its subsidiaries and, at Borrower’s expense, to
examine or audit the books, accounts and records of Borrower and its
subsidiaries and make copies and memoranda thereof.

 

8.8     Laws. Comply with, and cause each subsidiary to comply with, (a) all
laws, statutes, rules, regulations, orders and directions of any governmental
authority having jurisdiction over Borrower or any of its subsidiaries or any of
their respective businesses and (b) all material agreements to which Borrower or
any subsidiary is a party.

 

8.9     Loans, Guaranties and Pledges. Except as contemplated or permitted by
this Agreement or as done in the ordinary course of business as currently
conducted, not, and not permit any subsidiary to, make any loans or advances,
become a guarantor or surety, pledge its credit or property in any manner, or
extend credit; provided, however, that in no case shall Borrower or any
subsidiary be permitted to guarantee the indebtedness of another person or
entity except pursuant to the Guaranties.

 

8.10     Investments. Not, and not permit any subsidiary to, purchase the debt
or equity of another person or entity or make any other form of investment
therein, except for (a) savings accounts and certificates of deposit, (b)
money-market funds administered by Bank or any of its affiliates, (c) direct
U.S. Government obligations, (d) commercial paper issued by corporations with
the highest ratings (except as otherwise permitted by this Agreement) of Moody’s
or S&P, provided that all of such permitted investments shall mature within one
(1) year of purchase and (e) investments by an Obligor in another Obligor.

 

8.11     Liens. Not create, assume or suffer to exist, or permit any subsidiary
to create, assume or suffer to exist, any mortgage, encumbrance, security
interest, pledge or lien (collectively a “Lien”) on its real or personal
property, whether now owned or hereafter acquired, or upon the income or profits
thereof, except the following:

 

(a)     Liens in favor of Bank;

 

(b)     Liens securing indebtedness permitted under Section 8.12(b); provided,
however, that (i) such Liens do not at any time encumber any property other than
the property financed by such indebtedness and (ii) the indebtedness secured
thereby does not exceed the cost or fair-market value, whichever is lower, of
the property being acquired, as determined on the date of acquisition thereof;

 

(c)      Liens against security deposits under leases;

 

(d)      interests in deposits under worker’s compensation, unemployment
insurance, social security and other similar laws applicable to Borrower; and

 

(e)      Liens relating to statutory obligations of Borrower with respect to
surety and appeal bonds, performance bonds and other obligations of like nature
incurred in the ordinary course of business.

 

8.12     Borrowings. Not, and not permit any subsidiary to, sell or discount any
account receivable or evidence of indebtedness, except to Bank, or borrow any
money or become contingently liable for money borrowed, except the following:

 

(a)      the obligations and liabilities of Obligors to Bank under this
Agreement and the other Loan Documents;

 

 
6

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT





--------------------------------------------------------------------------------

 

(b)      indebtedness in respect of capitalized leases and purchase-money
obligations for fixed or capital assets within the limitations set forth in
Section 8.11(b); provided, however, that the aggregate amount of all such
indebtedness at any time outstanding does not exceed $250,000; and

 

(c)     unsecured indebtedness of Borrower to one or more other lenders not
exceeding $2,000,000 in the aggregate at any time outstanding; provided,
however, that such indebtedness must be subject to a subordination agreement in
favor of Bank and in form and substance satisfactory thereto.

 

8.13     Fundamental Changes. Without the prior written consent of Bank, not,
and not permit any subsidiary to, (a) liquidate, dissolve, enter into any
consolidation, merger, partnership or other combination (except for the
dissolution of subsidiaries that hold no assets or a de minimis amount of
assets), (b) convey, sell or lease all or a substantial part of its assets or
business (except for sales of inventory in the ordinary course of business,
transfers of assets between Obligors and the disposition of damaged, worn-out,
surplus or obsolete assets in the ordinary course of business), (c) purchase or
lease all or the greater part of the assets or business of another person or
entity or (d) sell any interest in any subsidiary.

 

8.14     Business Activities. Not, and not permit any subsidiary to, engage in
any business activities or operations substantially different from or unrelated
to the present business activities and operations thereof.

 

8.15     Dividends. Not, and not permit any subsidiary to, declare or pay any
dividends, other than dividends payable solely in its own common stock, or
authorize or make any other distribution with respect to any of its stock now or
hereafter outstanding; provided, however, that Borrower’s subsidiaries shall be
permitted to declare and pay dividends to Borrower.

 

8.16     Redemptions of Stock. Not redeem or retire any share of its capital
stock for value.

 

8.17     Affiliate Transactions. Not, and not permit any subsidiary to, transfer
any property to any affiliate, except for value received in the normal course of
business and for an amount, including any management fee or fee for services, as
would be conducted and charged with an unrelated or unaffiliated entity; and
not, and not permit any subsidiary to, pay any management fee or fee for
services to any affiliate without Bank’s prior written consent; provided,
however, that (a) any Obligor may transfer any property or pay any such fees to
any other Obligor, (b) Tag-It HK may pay such fees to Talon Shenzhen so long as
such fees (i) are used to cover expenses actually incurred by Talon Shenzhen and
(ii) do not exceed $400,000 in the aggregate in any calendar year, and (c) Talon
Shenzhen may pay such fees to Borrower. For purposes of this Agreement,
“affiliates” of Borrower are (i) those entities in which Borrower has either a
controlling interest or a 25% or more ownership interest and (ii) any persons or
entities owning 5% or more of the equity interests of Borrower.

 

8.18     Deposit Accounts. Maintain, and cause each U.S. subsidiary to maintain,
all of its primary deposit accounts with Bank commencing within ninety (90) days
after the date of this Agreement.

 

8.19     Further Assurances. Promptly upon demand by Bank, (a) take, and cause
each subsidiary to take, such further action, including without limitation
executing all such additional documents, instruments and agreements in
connection with this Agreement or any of the other Loan Documents as Bank in its
reasonable discretion deems necessary, as Bank may request from time to time and
(b) furnish, and cause each subsidiary to furnish, to Bank such other
information concerning the affairs of Borrower or any subsidiary as Bank may
request from time to time.

 

9. DEFAULT AND ACCELERATION. The term “Event of Default” shall mean the
following:

 

(a)      the use of the proceeds of the Loan in any manner not permitted
hereunder;

 

(b)      the failure of any Obligor to (i) make any payment of principal
required under this Agreement when due, (ii) reimburse any draw under an L/C
when due under any Loan Document, (iii) make any payment of interest required
under any Loan Document within three (3) days of when due or (iv) make any other
payment required under any Loan Document within five (5) days of when due;

 

(c)      any representation or warranty made by any Obligor under this Agreement
or any other Loan Document is incorrect or misleading (including by omission)
when made or deemed made;

  

 
7

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT





--------------------------------------------------------------------------------

 

(d)      Borrower fails to perform or observe any term, covenant or agreement
contained in Section 8.1, 8.5, 8.6, 8.9, 8.10, 8.11, 8.12, 8.13, 8.14, 8.15,
8.16 or 8.17; or any Obligor fails to perform or observe any other term,
covenant or agreement (not specified above in Section 9(a) or (b) or above in
this clause (d)) contained in any Loan Document on its part to be performed or
observed, and such failure continues for ten (10) days;

 

(e)     the insolvency of any Obligor, or the failure of any Obligor generally
to pay its debts as they become due;

 

(f)      the commencement as to any Obligor of a voluntary or involuntary
proceeding under any law relating to bankruptcy, insolvency, reorganization,
arrangement, debt adjustment or debtor relief, and in the case of an involuntary
proceeding (i) such proceeding is consented to by such Obligor, (ii) such
proceeding continues undismissed or unstayed for sixty (60) days or (iii) an
order for relief is entered in such proceeding;

 

(g)      the assignment by any Obligor for the benefit of its creditors;

 

(h)      any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed for an Obligor without its
application or consent, and the appointment continues undischarged or unstayed
for sixty (60) calendar days;

 

(i)      the commencement of any proceeding for the dissolution or liquidation
of any Obligor;

 

(j)      the termination or dissolution of any Obligor;

 

(k)      the revocation of any Guaranty; or the failure of any security
agreement (or the equivalent) included in the Loan Documents to maintain a valid
and perfected first-priority lien in favor of Bank on the collateral purported
to be encumbered thereby;

 

(l)      the failure of any Obligor to comply with any order, judgment,
injunction, decree, writ or demand of any court or other public authority;

 

(m)      the filing or recording against any Obligor, or the property of any
Obligor, of any notice of levy, notice to withhold or other legal process for
taxes of at least $50,000 in the aggregate, unless such notice or process is
being contested in good faith by appropriate proceedings, promptly instituted
and diligently pursued, and appropriate reserves are being maintained for the
same in accordance with GAAP;

 

(n)      the default by any Obligor on any obligation(s) concerning the
borrowing of money (including pursuant to capitalized leases and purchase-money
loans) in the amount of at least $125,000 in the aggregate, other than any
obligation under any of the Loan Documents;

 

(o)      the issuance against any Obligor, or the property of any Obligor, of
any writ of attachment or execution or other judicial lien, and the same is not
released, vacated or fully bonded within thirty (30) days after its issuance;

 

(p)      the sale or transfer of all or substantially all of the assets of any
Obligor; any Guarantor ceases to be a direct or indirect wholly owned subsidiary
of Borrower (except for directors’ shares or the like); or any “person” or
“group” (as those terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934) other than (or other than such a “group” including) Kutula
Holdings, Ltd. or Mark Dyne becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person
or group shall be deemed to have beneficial ownership of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 25% or more of the equity securities of Borrower
entitled to vote for members of the board of directors or equivalent governing
body of Borrower on a fully diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right).

 

Upon the occurrence of any Event of Default, Bank, in its discretion, may cease
making loans or other extensions of credit hereunder and may declare all
indebtedness and other obligations with respect to other extensions of credit
owing under this Agreement immediately due and payable; provided, however, that,
upon the occurrence of any Event of Default described in subsection (e), (f),
(g), (h), (i) or (j) above, all principal, other extensions of credit, interest,
fees, expenses and charges owing under this Agreement shall automatically become
immediately due and payable. In any case Bank has the right to immediate full
cash prepayment for the undrawn amounts of all outstanding L/Cs and any
outstanding unreimbursed drafts drawn under L/Cs, and Borrower hereby grants
Bank a security interest in all such prepaid cash. Upon the occurrence of an
Event of Default, Bank may, at its option, compute the interest rates applicable
to Borrower’s obligations hereunder at a per annum rate that is five percent
(5%) in excess of the applicable interest rates specified in Section 1 above,
calculated from the date of the occurrence of such Event of Default until all
amounts due and payable hereunder are paid in full.

  

 
8

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

10. DISPUTES. To the extent permitted by law, in connection with any claim,
cause of action, proceeding or other dispute concerning the Loan Documents (each
a “Claim”), Borrower and Bank expressly, intentionally and deliberately waive
any right each may otherwise have to trial by jury. In the event that the waiver
of jury trial set forth in the previous sentence is not enforceable under the
law applicable to this Agreement, Borrower and Bank agree that any Claim,
including any question of law or fact relating thereto, shall, at the written
request of Borrower or Bank, be determined by judicial reference pursuant to the
law applicable to this Agreement. Borrower and Bank shall select a single
neutral referee, who shall be a retired state or federal judge. In the event
that Borrower and Bank cannot agree upon a referee, the court shall appoint the
referee. The referee shall report a statement of decision to the court. Nothing
in this section shall limit the right of Borrower or Bank at any time to
exercise self-help remedies, foreclose against collateral or obtain provisional
remedies. Borrower and Bank shall bear the fees and expenses of the referee
equally, unless the referee orders otherwise. The referee shall also determine
all issues relating to the applicability, interpretation and enforceability of
this section. Borrower and Bank acknowledge that if a referee is selected to
determine the Claims, then the Claims will not be decided by a jury.

 

11. MISCELLANEOUS PROVISIONS.

 

11.1 Bank’s Rights. The rights, powers and remedies given to Bank hereunder
shall be cumulative and not alternative and shall be in addition to all rights,
powers and remedies given to Bank by law against Borrower or any other person or
entity, including but not limited to Bank’s rights of setoff and banker’s lien.

 

11.2 Credit Information. Bank is authorized to release information concerning
Borrower’s credit record and financial condition (a) to other creditors, credit
bureaus, credit-reporting agencies, credit reporters and guarantors hereunder,
(b) pursuant to an order from a governmental agency or court or (c) to
departments or affiliates of Bank. Bank is authorized to obtain credit reports,
copies of tax returns and other information regarding Borrower and to take such
other steps as Bank deems appropriate to verify the information provided in
connection herewith.

 

11.3 Waiver. Bank may act, fail to act or delay any action to enforce its rights
hereunder, and no such action, inaction or delay shall constitute or be
interpreted as a waiver of its rights under this Agreement.

 

11.4 Assignment. The benefits of this Agreement shall inure to the successors
and assigns of Bank and the permitted successors and assigns of Borrower, but
any attempted assignment by Borrower without Bank’s prior written consent shall
be null and void.

 

11.5 Applicable Law. This Agreement and all other agreements and instruments
required by Bank in connection herewith shall be governed by and construed in
accordance with the laws of the State of California. Borrower and any successors
or assigns consent to the jurisdiction of any competent court thereof and
consent to service of process by any authorized means.

 

11.6 USA Patriot Act Notice. Bank is subject to the USA Patriot Act and hereby
notifies Borrower that, pursuant to the requirements of that Act, Bank is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Bank to identify Borrower in accordance with that
Act.

 

11.7 Additional Agreements. To the full extent permitted by law, Borrower waives
demand and notice of every kind and the right to assert the defense of any
statute of limitations. If this Agreement is signed by more than one party, the
liability of each shall be joint and several. Bank may delay the credit of any
item of payment based upon Bank’s schedule of funds availability, and interest
under the Loan shall accrue until the funds are deemed collected.

 

11.8 Notices. Unless otherwise provided for in this Agreement, any notices or
other communications provided for or allowed hereunder shall be effective only
when given by one of the following methods and addressed to the appropriate
party at its address given with the signatures at the end of this Agreement and
shall be considered to have been validly given (a) upon delivery, (b) on the
third business day after mailing, if mailed, first-class postage prepaid, with
the United States Postal Service, (c) on the next business day, if sent by an
overnight courier service of recognized standing, (d) upon electronic
confirmation of receipt, if faxed, or (e) upon telephoned confirmation of
receipt, if e-mailed.

 

 
9

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

11.9 Modification. Bank may extend the maturity date of any part of the Loan by
providing written notice of such extension to Borrower. Otherwise, no amendment,
alteration or change in any provision of this Agreement shall be effective
unless the same is in a writing signed by the parties hereto.

 

11.10 Counterparts. Borrower and Bank may execute one or more counterparts to
this Agreement, each of which shall be an original, and all of such counterparts
when taken together shall constitute one and the same agreement.

 

12. DISBURSEMENT. Bank is authorized to disburse sufficient proceeds of the Loan
made available at closing to pay off CVC California, LLC pursuant to a payoff
letter and wire instructions delivered to Bank. Other disbursements of the Loan,
at closing or otherwise, will be made available to Borrower by deposit to its
checking account number 0043906270 maintained with Bank.

 

13. AUTOMATIC CHARGE. Borrower agrees that each payment of any amount owing
pursuant to this Agreement shall be made by automatic deduction from Borrower’s
checking account number account 0043906270 maintained with Bank or any other
account maintained with Bank. Bank may also make deductions from any of
Borrower’s deposit accounts to recover any other amounts owing pursuant to this
Agreement.

 

In addition, Bank may deduct from loan proceeds any and all charges and fees
payable by any Obligor to Bank under the Loan Documents.

 

This Agreement is duly executed by Borrower and Bank as of December 31, 2013.

 

TALON INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Lonnie Schnell 

 

Name:

Lonnie Schnell

 

Title:

Chief Executive Officer

 

 

 

 

Address where notices to Borrower are to be sent:

 

 

 

 

21900 Burbank Boulevard, Suite 270

 

Woodland Hills, CA 91367

 

Fax Number: 818-444-4110

 

Telephone Number: 818-444-4100

 

E-mail Address: lschnell@talonzippers.com

 

 

 

 

 

 

 

UNION BANK, N.A.

 

 

 

 

 

 

 

By: /s/ Rudy Cedillos    

Rudy Cedillos

   

Vice President

       

Address where notices to Bank are to be sent:

        Union Bank, N.A.  

21700 Oxnard Street, Suite 120

 

Woodland Hills, CA 91367

 

Fax Number: 818-316-3172

 

Telephone Number: 818-316-3153

 

Email Address: rudy.cedillos@unionbank.com

   

For advances and paydowns, call Commercial Loan Operations at (800) 999-4406.  

 

 
10

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

 
11

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

ADDENDUM FOR LETTER OF CREDIT SERVICES

 

 

THIS ADDENDUM FOR LETTER OF CREDIT SERVICES (this “Addendum”) is made a part of
the Commercial Credit Agreement dated as of December 31, 2013 between Borrower
and Bank, as at any time amended, restated, supplemented or otherwise modified.

 

1. Borrower hereby irrevocably authorizes Bank to issue, amend, or request
confirmation of letters of credit and waive or approve or pay despite
discrepancies in presentations made under letters of credit, or issue
indemnities or bonds to third parties, or authorize payment for the account of
Borrower and provide other letter of credit services to Borrower, based on any
application, any security agreement covering any assets of Borrower and/or any
other writing (“Writings”) purportedly submitted to Bank by Borrower, by any
means resulting in a graphic record of such instruments at Bank, including
personal delivery, telecopy, rapidfax, e-mail or other computer link, or other
telecommunication method, where such Writings, other than e-mail or
computer-communicated Writings, purport to bear the signature or facsimile
signature of Borrower as inscribed on the signature line(s) of this Addendum or
the signature(s) or facsimile signature(s) of any ______ (_____) (assumed to be
one (1) if not completed) of the following person(s) whose name(s) and
signature(s) or facsimile signature(s) appear below purporting to act on behalf
of Borrower:

 

 



 

Sample of Signature

 

Sample of Signature

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sample of Signature

 

 

 

 

Name:

 

 

 

 

 

 

2. Borrower authorizes Bank to rely on Writings as being the enforceable, valid
authorizations and agreements of Borrower to the same extent as though the
Writings were executed in original form by Borrower or the persons authorized
under this Addendum to act for Borrower, and Borrower assumes all risks
regarding Writings received by Bank appearing on their face to have come from
Borrower or such persons. In the event that Bank desires at any time, in its
discretion and without ever any obligation to do so, to confirm a Writing, Bank
may do so by telephonically contacting Borrower or any one of the persons
authorized in this Addendum to act for Borrower, regardless of the number of
persons required to sign Writings. Bank may in its discretion use any telephone
number for such purpose either from its existing records or from any Writings
and takes no responsibility for the actual identity of the person who purports
to be an authorized person under this Addendum. In addition, nothing said by
Bank or such person in any such telephone conversation shall be deemed to be
itself a Writing or an amendment of a Writing or shall serve as any other basis
for Bank taking, or not taking, any action. However, in the event that during
any such telephone conversation it appears to Bank that the Writing in question
was not given by Borrower or by anyone authorized to do so on Borrower’s behalf,
Bank shall suspend initiating the activity requested in such Writing and seek
the involvement of Borrower or Borrower’s other authorized signers for
appropriate authorized action.

 

3. In the event that Borrower or any authorized signer of Borrower sends Bank a
signed original or confirmation of a previously given Writing, Bank shall have
no duty to compare it against the previous Writing received by Bank, nor shall
Bank have any responsibility if the contents of the signed original or
confirmation differ from the Writing acted upon by Bank.

 

4. Borrower authorizes and requests Bank to rely on the authorizations given in
this Addendum until ten (10) days after Bank has actually received, at the
banking office originating the Loan, copies of resolutions that specifically
modify, amend or terminate such authorizations. Properly authorized persons on
behalf of Borrower shall be authorized to give specific written notices to Bank
that add to or delete from the above list of authorized persons, and Bank is
authorized to rely upon such notices immediately with respect to authorized
persons added, and ten (10) days after receipt with respect to authorized
persons deleted.

 

5. Borrower unconditionally agrees to pay, protect, defend and indemnify Bank
and Bank’s employees, officers, directors, shareholders, affiliates,
correspondents, agents and representatives against, and hold Bank and each such
other party harmless from, all claims, actions, proceedings, liabilities,
damages, losses, expenses (including without limitation attorneys’ fees and
costs) and other amounts incurred by Bank and each such other party, arising
from the reliance by any such party on this Addendum.

  

 
12

--------------------------------------------------------------------------------

 

 

COMMERCIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

TALON INTERNATIONAL, INC.

 

 

By:

 

 

Name:

 

 

Title:

 

 

 13